Citation Nr: 1223901	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 2004 for the award of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1971 and from March 1974 to April 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD and assigned a 10 percent rating effective October 20, 2004.  

The Veteran presented testimony at a personal hearing in September 2009.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal to the Board, he requested to testify at a hearing at the RO before a Veterans Law Judge (VLJ).  In September 2009, he testified before a VLJ who has subsequently been designated to serve as Acting Chairman of the Board.  As such, he is no longer available to consider the appeal.  

In April 2012, the Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made regarding such appeal.  He indicated that he wished to have another hearing before the Board at his local RO.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.700(a) (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a), as per his request.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



